  Case 19-24356         Doc 22      Filed 10/15/19 Entered 10/15/19 14:53:33               Desc Main
                                      Document     Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                            )
                                                  )   Case No. 19 B 24356
IZABEL M. SZYMANSKI                               )   Chapter 13
                                                  )   Plan Filed on August 28, 2019
                     Debtor(s)                    )   Confirmation Hearing: October 17, 2019
                                                  )
                                                  )   Judge Timothy A. Barnes

       OBJECTION TO CONFIRMATION OF PLAN FILED ON AUGUST 28, 2019


        NOW COMES, Coach Light Condominium Association, a secured creditor herein, by

and through its attorneys, Ronald J. Kapustka of Kovitz Shifrin Nesbit, and moves this

Honorable Court for an Order denying confirmation of Debtor’s plan filed on August 28, 2019

and in support thereof states as follows:

        1.      This court has jurisdiction pursuant to 28 U.S.C. § 1334 and General Rule 2.33 of

the United States District court for the Northern District of Illinois;

        2.      Debtor(s) filed a petition under Chapter 13 of Title 11, United States Bankruptcy

Code on August 28, 2019;

        3.      That enforcement of this security interest has been stayed automatically by

operation of 11 U.S.C. § 362 of the Bankruptcy Code;

        4.      Creditor, Coach Light Condominium Association (“Association") is incorporated

under the laws of the State of Illinois as a non-for-profit corporation and is charged with the

authority to administer the subject premises pursuant to the Declaration for the Association

(hereinafter referred to as "Declaration"), duly recorded with the office of the Recorder of Deeds.




NOTE: Pursuant to the Fair Debt Collection Practices Act you are advised that this law firm is deemed to be
a debt collector attempting to collect a debt and any information obtained will be used for that purpose.
iManage\CCX07\61227\4084860.v1-10/15/19
  Case 19-24356         Doc 22      Filed 10/15/19 Entered 10/15/19 14:53:33               Desc Main
                                      Document     Page 2 of 3


        5.      Debtor is the legal owner of the property commonly known as 2312 Algonquin

Road, Unit 12, Rolling Meadows, Illinois which is subject to the terms and conditions of the

Declaration;

        6.      That the Chapter 13 plan herein propose that Debtor(s) cure the pre-petition

arrearage claim through the Chapter 13 Trustee and while maintaining current post-petition

payments;

        7.      That the Debtor(s) plan proposes a monthly payment of $565.00 monthly for 60

months to the Standing Trustee for the benefit of the creditors;

        8.      That the creditor filed a Proof of Claim in the instant case totaling $8,431.97, for

pre-petition arrearages;

        9.      That in paragraph 3.2, the plan provides that the secured claim will be paid to

“Creditor: Coach Light Condo Assoc; amount of creditor's total claim: $6,505.00; Amount of

secured claim: $0.00; Estimated total of monthly payments: $0.00”;

        10.     That creditor, Coach Light Condominium Association has filed a claim in the

amount of $8,431.97, and Debtor(s) has not objected to that claim;

        11.     The Debtor has defaulted with respect to her obligations pursuant to the terms of

the Declaration in that she has failed to pay assessments and common expenses as required

pursuant to the terms of the Declaration. As of the date hereof, there is due and owing to the

Association a post-petition amount in the sum of $663.98 in assessments and late fees through

October 15, 2019. Further, that the Debtor has made NO post-petition assessment payments to

the Association.




NOTE: Pursuant to the Fair Debt Collection Practices Act you are advised that this law firm is deemed to be
a debt collector attempting to collect a debt and any information obtained will be used for that purpose.
iManage\CCX07\61227\4084860.v1-10/15/19
  Case 19-24356         Doc 22      Filed 10/15/19 Entered 10/15/19 14:53:33               Desc Main
                                      Document     Page 3 of 3


        12.     That if the plan is administered as written rather that as intended, creditor would

receive substantially less than its allowed, secured proof of claim, in contravention of the

provisions of the Bankruptcy Code.

        13.     That sufficient grounds exist for denial of confirmation as Debtor(s) plan:

                (a)      Fails to cure Creditor’s pre-petition arrearage claim amount in full;

                (b)      Debtor(s) plan is not feasible or constitutes a modification inconsistent

                         with 11 U.S.C. §1322(b)(c).

                (c)      Debtor has failed to maintain the post-petition assessment account current.

                         There is currently a post-petition default to the Association in the amount

                         of $663.98 through October 15, 2019.

        14.     The Association has incurred attorney fees and /or costs in connection with this

bankruptcy proceeding subject to court approval, including:

                (a)      $450.50 for Objection to confirmation of the Chapter 13 plan including

                         plan review and attending confirmation, if not separately billed.

        WHEREFORE, Coach Light Condominium Association, hereby objects to the

confirmation of the Chapter 13 Plan as proposed and prays this Court to order the modification

of same in accordance thereto or for the denial of confirmation.



                                                 Respectfully Submitted,
                                                 Kovitz Shifrin Nesbit
                                                 By:     /s/ Ronald J. Kapustka
Ronald J. Kapustka
Kovitz Shifrin Nesbit
175 North Archer Ave., Mundelein, IL 60060
Tel. (847) 537-0500 / Fax (847) 537-0550
rkapustka@ksnlaw.com; ndaily@ksnlaw.com
ARDC No. 6203095/KSN FILE (CCX07-61227)

NOTE: Pursuant to the Fair Debt Collection Practices Act you are advised that this law firm is deemed to be
a debt collector attempting to collect a debt and any information obtained will be used for that purpose.
iManage\CCX07\61227\4084860.v1-10/15/19
